DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 6/13/2022 is acknowledged.
Applicant amended claims 21 and 22.

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Chen et al. (US 2018/0145143), discloses a first gate stack (120 of 204 in Fig. 7C) comprising: a first gate dielectric (element number is not shown in Fig. 8A but see 122 of 204 in Fig. 7A, paragraph 0022) on an intermediate portion of the first protruding fin 108 (Fig. 8A); and a first gate electrode (element number is not shown in Fig. 8A but see 124 of 204 in Fig. 7A, paragraph 0022) on the first gate dielectric; and a second gate stack (120 of 202 in Fig. 7C) comprising: a second gate dielectric (element number is not shown in Fig. 8A but see 122 of 202 in Fig. 7A, paragraph 0022) on an end portion of the first protruding fin 108 (Fig. 8A); and a second gate electrode (element number is not shown in Fig. 8A but see 124 of 202 in Fig. 7A, paragraph 0022) on the second gate dielectric but fails to disclose removing the first gate electrode and the second gate electrode to reveal the first gate dielectric and the second gate dielectric, respectively; removing the first gate dielectric, wherein the second gate dielectric remains after the first gate dielectric is removed; and forming a first replacement gate electrode and a second replacement gate electrode on the replacement gate dielectric and the second gate dielectric, respectively. Additionally, the prior art does not teach or suggest a method comprising: removing the first gate electrode and the second gate electrode to reveal the first gate dielectric and the second gate dielectric, respectively; removing the first gate dielectric, wherein the second gate dielectric remains after the first gate dielectric is removed; and forming a first replacement gate electrode and a second replacement gate electrode on the replacement gate dielectric and the second gate dielectric, respectively in combination with other elements of claim 1.
In addition, a closest prior art, Chen et al. (US 2018/0145143), discloses simultaneously removing (see Fig. 11C and paragraph 0028) a first gate electrode (124 of 204 in Fig. 8C) of the first dummy gate stack (120 of 204 in Fig. 8C) and a second gate electrode (124 of 202 in Fig. 8C) of the second dummy gate stack (120 of 202 in Fig. 8C) to form a first trench (140 of 204 in Fig. 11C, paragraph 0028) and a second trench (140 of 202 in Fig. 11C, paragraph 0028), respectively but fails to disclose forming an etching mask, wherein the etching mask fills the first trench and the second trench; patterning the etching mask to remove the etching mask from the first trench; removing a first dummy gate dielectric of the first dummy gate stack, wherein the etching mask protects a second dummy gate dielectric (element number is not shown in Fig. 8A but see 122 of 202 in Fig. 7A, paragraph 0022) of the second dummy gate stack from being removed. Additionally, the prior art does not teach or suggest a method comprising: forming an etching mask, wherein the etching mask fills the first trench and the second trench; patterning the etching mask to remove the etching mask from the first trench; removing a first dummy gate dielectric of the first dummy gate stack, wherein the etching mask protects a second dummy gate dielectric (element number is not shown in Fig. 8A but see 122 of 202 in Fig. 7A, paragraph 0022) of the second dummy gate stack from being removed in combination with other elements of claim 10.
Furthermore, a closest prior art, Chen et al. (US 2018/0145143), discloses a first portion (108 of 204 in Fig. 18A) of the protruding fin 108 (Fig. 18A); a second portion (108 of 202 in Fig. 18A) of the protruding fin 108 (Fig. 18A); and a second gate electrode (174 of 202 in Fig. 18A, paragraph 039) on the second gate dielectric (150 and 172 of 202 in Fig. 18A) but fails to disclose the second gate stack comprises a first sidewall and a second sidewall opposite to each other, wherein the first sidewall is directly over the second portion of the protruding fin, and the second sidewall is offset from the second portion of the protruding fin. Additionally, the prior art does not teach or suggest a method comprising: the second gate stack comprises a first sidewall and a second sidewall opposite to each other, wherein the first sidewall is directly over the second portion of the protruding fin, and the second sidewall is offset from the second portion of the protruding fin in combination with other elements of claim 21.

A closest prior art, Chen et al. (US 2018/0145143), discloses a method comprising: depositing stacked layers 120 (Fig. 7A, paragraph 0022) on a first protruding fin 108 (Fig. 7A, paragraph 0022); patterning the stacked layers 120 (Fig. 7A) to form: a first gate stack (120 of 204 in Fig. 7C) comprising: a first gate dielectric (element number is not shown in Fig. 8A but see 122 of 204 in Fig. 7A, paragraph 0022) on an intermediate portion of the first protruding fin 108 (Fig. 8A); and a first gate electrode (element number is not shown in Fig. 8A but see 124 of 204 in Fig. 7A, paragraph 0022) on the first gate dielectric; and a second gate stack (120 of 202 in Fig. 7C) comprising: a second gate dielectric (element number is not shown in Fig. 8A but see 122 of 202 in Fig. 7A, paragraph 0022) on an end portion of the first protruding fin 108 (Fig. 8A); and a second gate electrode (element number is not shown in Fig. 8A but see 124 of 202 in Fig. 7A, paragraph 0022) on the second gate dielectric; removing (see Fig. 8B and paragraph 0024) the first gate electrode (element number is not shown in Fig. 8A but see 124 of 204 in Fig. 7A) and the second gate electrode (element number is not shown in Fig. 8A but see 124 of 202 in Fig. 7A); forming a replacement gate dielectric (170 and 172 of 204 in Fig. 18A, paragraph 0039) on the intermediate portion of the first protruding fin 108 (Fig. 18A); and forming a first replacement gate electrode (174 of 204 in Fig. 18A, paragraph 0039) and a second replacement gate electrode (174 of 202 in Fig. 18A, paragraph 0039) on the replacement gate dielectric (170 and 172 of 204 in Fig. 18A) but fails to teach removing the first gate electrode and the second gate electrode to reveal the first gate dielectric and the second gate dielectric, respectively; removing the first gate dielectric, wherein the second gate dielectric remains after the first gate dielectric is removed; and forming a first replacement gate electrode and a second replacement gate electrode on the replacement gate dielectric and the second gate dielectric, respectively as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-9 depend on claim 1.
In addition, a closest prior art, Chen et al. (US 2018/0145143), discloses a method comprising: simultaneously forming a first dummy gate stack (120 of 204 in Fig. 7A, paragraph 0022) and a second dummy gate stack (120 of 202 in Fig. 7A, paragraph 0022) on a first portion (108 of 204 in Fig. 7A, paragraph 0022) and a second portion (108 of 202 in Fig. 7A, paragraph 0022) of a protruding fin 108 (Fig. 7A, paragraph 0022); simultaneously removing (see Fig. 11C and paragraph 0028) a first gate electrode (124 of 204 in Fig. 8C) of the first dummy gate stack (120 of 204 in Fig. 8C) and a second gate electrode (124 of 202 in Fig. 8C) of the second dummy gate stack (120 of 202 in Fig. 8C) to form a first trench (140 of 204 in Fig. 11C, paragraph 0028) and a second trench (140 of 202 in Fig. 11C, paragraph 0028), respectively; removing (see Fig. 11C and paragraph 0028) a first dummy gate dielectric (element number is not shown in Fig. 8A but see 122 of 204 in Fig. 7A, paragraph 0022) of the first dummy gate stack; and TSMP20192427USooPage 7 of 10forming a first replacement gate stack (174 of 204 in Fig. 18A, paragraph 0039) and a second replacement gate stack (174 of 202 in Fig. 18A, paragraph 0039) in the first trench (140 of 204 in Fig. 11C) and the second trench (140 of 202 in Fig. 11C), respectively but fail to teach forming an etching mask, wherein the etching mask fills the first trench and the second trench; patterning the etching mask to remove the etching mask from the first trench; removing a first dummy gate dielectric of the first dummy gate stack, wherein the etching mask protects a second dummy gate dielectric (element number is not shown in Fig. 8A but see 122 of 202 in Fig. 7A, paragraph 0022) of the second dummy gate stack from being removed as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 11-14 depend on claim 10.
	Furthermore, a closest prior art, Chen et al. (US 2018/0145143), discloses a method comprising: forming isolation regions 116 (Fig. 18A, paragraph 0020) extending into a semiconductor substrate 102 (Fig. 18A, paragraph 0033); forming a protruding fin 108 (Fig. 18A, paragraph 0036) between portions of the isolation regions 116 (Fig. 18A), wherein the protruding fin 108 (Fig. 18A) protrudes higher than the isolation regions 116 (Fig. 18A); forming a first gate stack (170, 172, and 174 of 204 in Figs. 18A and 18C) comprising: a first gate dielectric (170 and 172 of 204 in Fig. 18A, paragraph 0038) on first sidewalls and a first top surface of a first portion (108 of 204 in Fig. 18A) of the protruding fin 108 (Fig. 18A), wherein the first gate dielectric (170 and 172 of 204 in Fig. 18A) has a first thickness (thickness of 170 and 172 of 204 in Fig. 18A, paragraph 0037); and a first gate electrode (174 of 204 in Fig. 18A, paragraph 039) on the first gate dielectric (170 and 172 of 204 in Fig. 18A); and forming a second gate stack (150, 172, and 174 of 202 in Figs. 18A and 18C) comprising: a second gate dielectric (150 and 172 of 202 in Fig. 18A, paragraph 0038) on second sidewalls and a second top surface of a second portion (108 of 202 in Fig. 18A) of the protruding fin 108 (Fig. 18A), wherein the protruding fin 108 (Fig. 18A) ends directly underlying the second gate stack (150, 172, and 174 of 202 in Fig. 18A), and the second gate dielectric (150 and 172 of 202 in Fig. 18A) has a second thickness (thickness of 150 and 172 of 202 in Fig. 18A) greater (see Fig. 18A and paragraph 0037, wherein the thickness of 150 is greater than the thickness of 170) than the first thickness (thickness of 170 and 172 of 204 in Fig. 18A); TSMP20192427USooPage 8 of ioand a second gate electrode (174 of 202 in Fig. 18A, paragraph 039) on the second gate dielectric (150 and 172 of 202 in Fig. 18A) but fails to teach the second gate stack comprises a first sidewall and a second sidewall opposite to each other, wherein the first sidewall is directly over the second portion of the protruding fin, and the second sidewall is offset from the second portion of the protruding fin as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-26 depend on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813